         Case 1:96-cv-08414-KMW Document 6771 Filed 10/08/20 Page 1 of 2

                                                         USDC SDNY
                                                         DOCUMENT
UNITED STATES DISTRICT COURT                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                            DOC #: - - - - - -- -
----------------------------------------------------X    DATE FILED: October 8, 2020
GULINO, ET AL.,

                   Plaintiffs,

          -against-                                             96-CV -8414 (KMW)

THE BOARD OF EDUCATION OF THE                                         ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On May 20, 2014, this case was referred to Special Master John Siffert pursuant to

Federal Rule of Civil Procedure 53(a)(l)(B) and this Court' s inherent equitable powers and

authority. (ECF Nos. 435 , 524.) On September 24, 2020, Special Master Siffert filed a Report

and Recommendation ("R&R"), recommending that this Court adopt the Findings of Fact and

Conclusions of Law for the third cohort of individuals whose damages consist of LAST fees only

("Third Cohort of LAST Fees Only Class Members"); enter the Proposed Judgments submitted

with the R&R as Exhibit 2; and certify those Proposed Judgments as final and appealable

pursuant to Federal Rule of Civil Procedure 54(b). (ECF No. 6670.)

         The parties agree that objections that have been preserved in the record do not need to be

resubmitted to the Court in connection with this R&R. The parties further agree that the Court

may adopt or reject the R&R on the basis of the arguments and objections to rulings contained in

the record.

         As set forth in the Second Amended Order of Appointment and consistent with Federal

Rule of Civil Procedure 53(f), the Court reviews de novo all objections to conclusions of law and

findings of fact made or recommended by the Special Master. (ECF No. 524.) Upon de novo
        Case 1:96-cv-08414-KMW Document 6771 Filed 10/08/20 Page 2 of 2



review of the R&R, as well as the Findings of Fact and Conclusions of Law-and after

reviewing the previous Interim R&Rs that this Court has already adopted- the Court adopts the

Special Master's R&R in its entirety.

       Accordingly, the Court will enter the Proposed Judgments for the Third Cohort of LAST

Fees Only Class Members. For the reasons set forth in the R&R, the Court holds there is no just

reason for delay and certifies the judgments as final and appealable pursuant to Federal Rule of

Civil Procedure 54(b).



Dated: New York, New York
       October 8, 2020                                       Isl Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge
